

 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT 10.2.58
June 30, 2008






Brian Woolf
222 Weston Road
Weston, CT 06883


Dear Brian:


On behalf of Charming Shoppes, Inc., I am pleased to extend to you this offer of
employment to serve in the position of President of Lane Bryant and Cacique,
located in Columbus, Ohio.  In this position you will report directly to Dorrit
Bern, CEO and President. Your starting date will be mutually agreed upon in
conversations with Dorrit.  We have enjoyed getting acquainted with you and are
enthusiastic about the skills, ideas and potential that you bring to our
organization.  Likewise, we are confident that you will find Charming Shoppes,
Inc., an environment in which excellence is recognized and rewarded.




Listed below is a summary of the key terms of your annual compensation
package.  Additional detail follows this summary:


·  
An annualized base salary: $725,000

·  
Fiscal Year 2009 Target Bonus: 50% of base which would equate to a target bonus
opportunity of Bonus Target $362,500

·  
An auto allowance totaling of $12,600 per year

·  
An annual grant of equity awards.   Annual equity grants are made in the Spring
of each year, and are structured in the same manner and subject to the same
vesting requirements as are applicable to equity awards granted
contemporaneously to other officers of similar standing.  The number of equity
awards granted in any given year may adjust up or down based upon the approval
of the Compensation Committee of the Board of Directors.  For purpose of
illustration only and without any assurance that an equity award of similar
value will be granted in the future, the values of the most recent annual awards
for officers of similar standing ranged from approximately $400,000 to
$600,000.  Neither the value nor the number of the equity awards comprising the
annual grant are guaranteed by the Company.



The total value of this package with the bonus level achieved at target and an
equity award at the middle of the range illustrated above would be $1,600,100.


In addition, because the Company places a high value on your capabilities, we
are pleased to provide you with:



 
1

--------------------------------------------------------------------------------

 
 

Welcome Grant:  Charming Shoppes, Inc. hopes that you will accept our offer of
employment set forth in this letter.  As an inducement to you to accept this
offer, we commit to you that CSI Management, will recommend to the Compensation
Committee of the Board of Directors (the “Compensation Committee”) that you be
granted Stock Appreciation Rights (“SARs”), having an aggregate value at the
date of grant equal to $500,000.  The SARs will vest at one-third equal shares
on the 3rd, 4th and 5th anniversaries of the date of grant, subject to
accelerated vesting in limited circumstances.  The SARs will be settled by
delivery of shares at the time of vesting.


When the Compensation Committee approves the grant, the grant will be effective
at the date of Compensation Committee approval or a date shortly thereafter
specified by the Compensation Committee.  The number of SARs granted will equal
the dollar value of the grant divided by the Black-Scholes value of a SAR on the
date of grant.  The approved grant will be made outside of any existing equity
compensation plan of the Company, in reliance on NASDAQ Marketplace Rule 4350(i)
(1) (A) (iv).  That rule requires that we issue a press release announcing the
grant shortly after it is effective.  Under NASDAQ rules, we may be required to
identify you by name in the press release and provide details regarding the
grant.


The Company will also contribute toward a robust selection of benefits that are
part of your Total Rewards package, and which are outlined in the
Benefits-at-a-Glance brochure which will be included with this letter.  Please
understand that eligibility for benefits may be triggered by your starting date
of employment and any adjustments to the effective dates of coverage will be
made and confirmed with you, once we have established your actual employment
date.  Listed below are additional details of your offer, benefits, and
paid-time-off.


BENEFITS:   You will be eligible to participate in your choice of the Company's
medical options, prescription, vision and dental programs as of the first of the
month following 30 days of employment.  The Company has established a Premium
Conversion (S125) Plan so that you are able to pay your portion of the coverage
with pre-tax dollars.  You will receive an enrollment guidebook detailing the
plan provisions and related costs approximately two weeks prior to your
eligibility date for coverage.  Should you decide to forego participation in the
Company health related coverage plans during your enrollment time, you may
re-consider your option to do so during the open enrollment period which has
typically been held in November of each year with coverage effective at the
beginning of January. Short-term and long-term disability, life insurance and
other optional benefit offerings will go into effect after the required waiting
periods.


Paid-Time-Off:  In calendar year 2008, you will be eligible to participate in
the Company Paid Time Off plan with 13 PTO days available, on a prorated
basis.  Under the Company’s PTO Plan you may use a PTO day to cover vacation
time, sick days, personal days, etc.  The number of days you receive under the
Company PTO plan does not include Paid Holidays.  The Company recognizes six (6)
paid holidays (Memorial Day, Independence Day, Labor Day, Thanksgiving,
Christmas, and New Years Day).  In subsequent years you will continue to
participate in the PTO plan with 26 PTO days until such time as you earn
additional days, based on years of service.



 
2

--------------------------------------------------------------------------------

 
 

Flexible Perquisite Allowance:  You will have a flexible perquisite allowance of
$10,000 per year to spend on specified items such as financial counseling and
wellness expenses. The details of this specific program will be more fully
described upon commencement of your employment.


Annual Review: The Company customarily reviews salaries at the beginning of each
fiscal year.  A salary review will be done in accordance with the regular
Executive Salary Review process and will take place in March 2009.  The
performance review would be completed by your immediate supervisor and you will
have the opportunity to complete a self-appraisal of your performance to review
prior to completion of the final appraisal rating.


Bonus Program:  For fiscal year 2010, beginning February 3, 2009, you will be
eligible to participate in the Executive Incentive Plan with a targeted bonus
opportunity of fifty percent (50%) of your base salary.  Plan design is subject
to review and approval each year by the Company’s Compensation Committee.  Under
the current plan design, the Executive Incentive Plan is built upon the Company
and/or a division achieving a financial target established for that fiscal year,
in combination with your achievement of target performance goals.  The Company
does not guarantee bonus payments.  The plan typically has provided for a
reduced bonus payout should the Company and/or division results reach a minimum
level as determined by the Compensation Committee.  The payment level increases
as the Company  and/or a division approaches the Targeted level and should the
Company  and/or division surpass the Targeted level, your bonus payout may
increase up to one hundred percent (100%) of your base salary based upon the
business performance and you personally achieving target performance goals set
for you.  Shortly after you start with the Company you will receive additional
information about this program.


Long Term Incentive:  You will be awarded a “welcome” and an inducement grant of
stock as outlined previously in this offer letter.  The SARs awarded to you will
vest as follows: one-third equal shares on the 3rd, 4th and 5th anniversaries of
the date of award.


In addition to this welcome award, and inducement grant, you will be eligible to
participate in the Long Term Incentive Program (LTIP), under which the Company
will provide you with an annual equity based award beginning in Spring 2009 and
in subsequent years as determined by the LTIP approved by the Company’s
Compensation Committee.  While subject to review each year by the Company’s
Compensation Committee and Board of Directors, the annual LTIP program for
individuals at your position level with the Company, currently has both
performance based, as well as a time based equity components of the award.  Each
year, plan details are outlined to you in a communication packet prepared
specifically for you and you will be able to access information about your LTIP
balances through our Fidelity Investment partner which handles administration
and account management of the stock awards, employee stock purchase plans, and
our 401(k) and Non Qualified (NQ) Variable Deferred Compensation plan
accounts.  As you are aware, stock prices may move up or down depending on
market activity and the Company’s performance. Grant “value” of equity awards is
determined at the time of approval by the Company’s Compensation
Committee.  Actual value at the time the restrictions lapse or at vesting will
be determined by the market performance of the stock and are not guaranteed by
the Company.

 
3

--------------------------------------------------------------------------------

 
 



401(k):  After the required waiting periods, you will be eligible to participate
in the Company’s 401(k) Retirement Program which is administered by Fidelity
Investment.  Based upon your position and compensation level, when you have
reached the eligibility date to place “new” money into the Company’s 401(k)
plan, you will be restricted to a contribution level of no more than three
percent (3%) of salary.  You will be eligible to roll-over any money from
another qualified plan into the Company’s 401(k) plan upon your hire
date.  Please keep in mind that eligibility to place new money into the plan
occurs earlier than the matching Company contributions into the plan. The
Benefit Service center staff will be available to answer any questions you may
have with respect to these benefits.


Supplemental Executive Retirement Plan:  As a member of our executive leadership
group you will become a participant in the Company’s Supplemental Executive
Retirement Program, (SERP), upon commencement of your employment with the
Company.  The full details of the SERP will be provided to you when you join the
Company.  As a long term financial planning vehicle, the Company funds a
percentage of your salary and annual bonus each year in the SERP which is
subject to a vesting schedule  based upon your age and service with the Company.


Variable Deferred Compensation Plan:  After the commencement of your employment
with the Company, you will be eligible to participate in the Company’s Variable
Deferred Compensation Plan for Executives.  The details of this plan will be
explained to you.  The variable compensation plan for executives is a wrap
around restoration plan which restores the Company match which would otherwise
be unavailable based on IRS regulations.  Under the Plan you can defer
percentages of your base salary and bonus.  The Company match is not available
under the Program until the expiration of the same waiting period that is
applicable to the 401(k) retirement plan.


Executive Life Insurance Program:  Effective with the commencement of your
employment, you will be provided with enrollment information for a supplemental
life insurance program that will provide a death benefit of $600,000 conditioned
upon the results of any insurance required medial examination.


Auto Allowance: As it is presently designed, you will receive a monthly
allowance of one thousand fifty dollars ($1,050.00).  The Company requires all
executives covered under this Program to obtain their own motor vehicle
insurance, to maintain a record of business usage and to provide that
information to the Company’s finance department prior to each year-end.  Auto
Allowance awards are paid on a monthly basis and will appear on your paycheck at
the beginning of the month.


Relocation:  The Company recognizes that relocation to a new community often
takes time and careful consideration of the options regarding where to settle in
the greater Columbus area.  Under our relocation policy you will have twelve
(12) months to complete the relocation process. Charming Shoppes, Inc. is
pleased to partner with Primacy Relocation LLC to handle this important process
for you and your family.  It is our goal to make your relocation process
efficient in the form of services offered and to reduce the cost impact that
maybe incurred during the relocation process. It is imperative that if you
accept our offer of employment, you speak with Primacy prior to initializing
contact with any other outside party (including but not limited to Real Estate
Agents, Temporary Living Providers and/or Household Good Providers). Failure to
work within the established relocation guidelines, administered by Primacy, may
result in a loss of this relocation benefit.
 
 
 
4

--------------------------------------------------------------------------------

 
 



As a Divisional President you will be receiving the highest level of relocation
support offered under our program which includes a period of temporary housing
and storage of your household goods until your new location is confirmed, a
generous miscellaneous expense allowance to help with the cost of items not
covered under the relocation policy, such as carpet cleaning, car
registration/license fees, utility hookups, etc., and the eligibility to
participate in our Buyer Value Option (BVO).  This BVO feature assists you with
the sale of your existing home when compared to a direct reimbursement program
through:


·  
Having the customary closing costs paid through Primacy, therefore not requiring
tax assistance

·  
Your eligibility to receive an equity advancement (once an offer has been
received on the home you are selling) which will allow you to move quicker on
the purchase of a new home

·  
Primacy will handle the closing on the home you are selling which would
eliminate the need for you to return home for the closing process



Taxable relocation payments will appear on your individual W-2 and Charming
Shoppes, Inc. will provide tax assistance (gross-up) on many of the taxable
payments to offset your individual tax burden.  We encourage you to seek advice
from a tax expert to determine your individual tax impact regarding relocation
expenses.  Relocating individuals are responsible for keeping accurate expense
records, completing relocation expense reports and providing clear, readable
receipts.


If your employment with Charming Shoppes, Inc. terminates prior to twelve (12)
months from your date of hire due to either a voluntary termination or a
discharge for cause, you will be required to reimburse the Company for all
relocation related costs.  Please initial here to acknowledge your understanding
regarding the payback of the relocation costs should this situation
occur.  __________


A summary of the relocation process is included with this offer letter so that
you may better understand how our process works.  Once you have accepted our
offer we will work with Primacy to setup your relocation account and any
additional questions can be reviewed with your individual relocation
coordinator.


Special Transition Bonus:  In addition to our Executive Relocation Package, we
will provide you with a Transition Bonus of $85,000 to be used for additional
temporary housing or commutation.



 
5

--------------------------------------------------------------------------------

 
 

Change in Control and Severance Agreements:  Upon commencement of your
employment with the Company, you will be provided with the same Change of Contol
protection and Executive Severance provided to the other members of the
Executive Leadership Team.  You in turn will commit to a non-compete, non
solicitation, non-hire and non disclosure undertaking, as more fully set forth
in the Change of Control and Severance Agreements as a condition to your
employment. The details will be provided to you in this package.


As you may know, your employment with the Company is an at will
relationship.  This letter is not a formal contract of employment with the
Company or a contract for any particular length of employment, but rather a
summary of the initial terms of your employment.  In addition to the offer
letter we have included a copy of the CSI Standards of Business Conduct which
will be applicable to you during your employment with the Company, and the
information about the Company Benefit plans in our Benefits at a Glance summary.


If you are in full agreement with this offer and accept its terms, please sign
both letters and the Business Conduct Policy and return one copy in the enclosed
envelope.  A copy has been included which you can retain for your records.


Brian, on behalf of Dorrit Bern, and all of us here at Charming Shoppes Inc., I
am pleased to extend this offer of employment to you and I look forward to
welcoming you to the Company.  Your first day with us will include our Company
orientation program and once we have received your signed acceptance, we will
forward to you additional information regarding what you will need to bring to
the Company to help facilitate your “on boarding” process and confirm your
benefits eligibility dates.

 
6

--------------------------------------------------------------------------------

 
 



Please contact me at 215-633-4929 if there is anything we can do to assist you
in a smooth transition to the Company.  On behalf of all your new colleagues, I
look forward to hearing from you.


Sincerely,






Gale Varma
Executive Vice President
Human Resources


I have read and agree to accept the terms offered to me:




___________________________________________
Brian Woolf




___________________________________________
Date:




Attachments:
SARs Brochure
Flexible Perquisite
Benefits-at-a-Glance
Relocation Program Summary
CSI Standards of Business Conduct
Certification of Commitment to the Standards of Business Conduct
Severance Agreement (Including Change in Control)




cc:
Dorrit Bern

Chairman, CEO and President
 
Terry Cheung,

 
Senior Manager Compensation

 
Tony Camoratto

 
VP Business Service Center


 
7

--------------------------------------------------------------------------------

 
